Citation Nr: 0946718	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 
2006 for the grant of service connection for lung cancer.

2.  Entitlement to a rating in excess of 60 percent for lung 
cancer.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued in April 
2008, in which the RO denied the Veteran's claim for an 
increased rating for service-connected lung cancer.  The 
Veteran filed a notice of disagreement (NOD) in April 2008, 
both to the denial of an increased rating claim but also 
indicated that he disagreed with the effective date 
established for service connection; and the RO issued a 
statement of the case (SOC) in November 2008.  The veteran 
perfected an appeal to both issues in January 2009.  

The issue of entitlement to a rating in excess of 60 percent 
for lung cancer is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to 
service connection for difficulty breathing, upper and lower 
lung removed, on April 7, 2006.  

2.  In a September 2006 rating decision issued in October 
2006, the RO granted service connection for lung cancer 
(difficulty breathing, upper and lower lung removed) and 
assigned an effective date of April 7, 2006 (the date of 
receipt of claim); the Veteran did not submit an NOD with the 
effective date assigned within the one-year period following 
notice of that decision, and the September 2006 rating 
decision became final.

3.  The record contains no statement or communication from 
the Veteran, prior to April 7, 2006, that constitutes a 
pending claim for service connection for lung cancer.


CONCLUSION OF LAW

The claim for an effective date earlier than April 7, 2006 
for the grant of service connection for lung cancer is 
without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.400, 20.302(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As will be explained below, the Veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Even so, the Board notes that, prior to the initial 
adjudication of the Veteran's claim for service connection 
for lung cancer in the September 2006 rating decision, he was 
provided VCCA-compliant notice consistent with the holdings 
in Pelegrini and Dingess in an April 2006 letter.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the then claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The VCAA letter also 
provided notice pertaining to the downstream disability 
rating and effective date elements of the claim.  

II.  Earlier Effective Date Claim

Service connection for lung cancer was granted by the RO, in 
a September 2006 rating decision, effective from April 7, 
2006.  The Veteran did not appeal that determination within a 
year following notice of the September 2006 rating decision, 
and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.

In his April 2008 NOD with regard to the RO's March 2008 
denial of his increased rating claim, the Veteran filed a 
"stand-alone" claim for an earlier effective date for the 
grant of service connection for lung cancer.

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In that decision, the Court held that where 
a rating decision that established an effective date becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court held that 
there is no "freestanding" earlier effective date claim that 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.  
In light of the foregoing, the Veteran's April 2008 claim for 
an earlier effective date for service connection for lung 
cancer is without legal merit.  Notwithstanding the Court's 
holding in Rudd, the Veteran is not entitled to an earlier 
effective date for the grant of service connection for lung 
cancer based on the following analysis.

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, if the claim is 
received within one year of separation from service, the 
effective date will be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(2009).

In this case, the RO received the Veteran's claim for service 
connection for difficulty breathing, upper and lower lung 
removed, on April 7, 2006.  Subsequently, the RO obtained 
private hospital and treatment records from the Veteran's 
surgeon showing that, in February 2006, following a biopsy he 
was diagnosed with lung cancer and underwent a right 
thoracotomy with resection of his right upper and middle lobe 
for stage I carcinoma of the lung.  In a September 2006 
rating decision, the RO granted service connection for lung 
cancer (difficulty breathing, upper and lower lung removed) 
due to in-service exposure to asbestos and assigned an 
initial 100 percent rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6819, effective April 7, 2006, the date of receipt of 
the claim, and a 60 percent rating, effective September 1, 
2006.

The Board observes that the February 2006 private pathology 
report-received on May 25, 2006-is the first medical evidence 
of that the Veteran had been diagnosed with lung cancer, and 
is also the date entitlement arose.  As noted above, the 
effective date for a grant of service connection is the later 
of the date of receipt of claim or date entitlement arose, 
which, in this case, is the date of receipt of claim, April 
7, 2006.  Thus, there was no medical evidence of the 
disability until the February 2006 private pathology report, 
which was received after his claim was received on April 7, 
2006.

The fact remains that there is no document in the claims file 
that can be construed as a pending claim for service 
connection for a lung disability before April 7, 2006.  Thus, 
the Board finds that, as a matter of law, there simply is no 
legal basis for assignment of an effective date earlier than 
April 7, 2006 in this case.  

The Board is sympathetic to the Veteran's situation; however, 
as indicated above, the legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  Under the circumstances in this case, the 
appropriate effective date for the grant of service 
connection for lung cancer is the date of receipt, April 7, 
2006, of the Veteran's claim for benefits.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Thus, there is no legal basis 
for assignment of any earlier effective date and the claim 
for an earlier effective date for the grant of service 
connection is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board has carefully reviewed the evidence of record and 
finds that the statement contain in the Veteran's April 2008 
NOD, is a "freestanding" claim for an earlier effective date.  
In Rudd, the Court held that the proper disposition of a 
free-standing claim for an earlier effective date was 
dismissal.  Rudd, 20 Vet. App. at 300.  The Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The Veteran's claim for an effective date earlier than April 
7, 2006 for the grant of service connection for lung cancer 
is dismissed.


REMAND

A review of the record reveals that the Veteran's increased 
rating claim must be remanded for further development.

In this regard, the Board notes that VA treatment records 
show that the Veteran has reported that he sees a private 
oncologist, R. L. W., M.D. of the South Carolina Oncology 
Associates for follow-ups.  In response to the RO's February 
2008 VCAA notice letter, the RO asked the Veteran to submit 
evidence showing that his service-connected lung cancer had 
increased in severity and that such evidence may be a 
statement from his doctor, containing physical and clinical 
findings, the results of any laboratory test or x-rays, and 
the dates of examination and tests.  If the evidence was not 
in his possession, the Veteran needed to give the RO enough 
information about the evidence so that VA could request it 
from the person that had it and the RO attached a VA Form 21-
4142 for the Veteran to sign to authorize release of medical 
information.  In response, the Veteran signed and dated the 
attached VA Form 21-4142 in February 2008, but neither 
identified any healthcare provider, the dates of treatment, 
nor the condition for which treatment was provided as 
required by 38 C.F.R. § 3.159(c)(3).  On remand, the RO 
should obtain pertinent treatment records from the South 
Carolina Oncology Associates.

In addition, the Board notes that, effective October 6, 2006, 
the schedular criteria for rating respiratory conditions were 
changed.  See 38 C.F.R. § 4.97; see also 71 Fed. Reg. 52,460 
(dated Sept. 6, 2006).  Under the provisions of 38 C.F.R. 
§ 4.96 (2009), pulmonary function tests (PFTs) are required 
to evaluate these conditions.  If the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is not of record, the disability can be evaluated 
based on alternative criteria as long as the examiner states 
why the test would not be useful or valid in a particular 
case.  When the PFTs are not consistent with clinical 
findings, the disability can be evaluated based on the PFTs 
unless the examiner states why they are not a valid 
indication of respiratory functional impairment in a 
particular case.  Post-bronchodilator studies are required 
when PFTs are done for disability evaluation purposes except 
when the results of the pre-bronchodilator PFTs are normal or 
when the examiner determines that the post-bronchodilator 
results were poorer than the pre-bronchodilator results.  In 
those cases, the pre-bronchodilator values should be used for 
rating purposes.  Similarly, when there is a disparity 
between the Forced Expiratory Volume in one second (FEV-1), 
Forced Vital Capacity (FVC), etc., so that the level of 
evaluation would differ depending on which test result is 
used, use the test result that the examiner states most 
accurately reflects the level of disability.  Here, in 
conjunction with the February 2008 VA examination, PFTs were 
performed; however, the PFT results were not associated with 
the record and the examination report does not include a full 
set of the PFT results, nor does it contain any statement by 
the examiner indicating what test results most accurately 
reflect the level of disability or why the use of a specific 
test result would not be useful or valid in this case.  
Therefore, on remand, the RO should associate with the record 
the February 2008 VA PFT results, along with any others that 
may be been performed since then.  If the PFT results are 
incomplete, an addendum opinion should be sought from the 
February 2008 VA examiner to indicate what test results most 
accurately reflect the level of disability or why the use of 
a specific test result would not be useful or valid in this 
case.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, all outstanding pertinent 
medical records should be obtained from the Columbia VA 
Medical Center, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Moreover, on remand, VA should consider whether separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Using the completed VA Form 21-4142, 
obtain copies of the Veteran's records 
from the South Carolina Oncology 
Associates for treatment by 
Dr. R. L. Wise.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  Obtain from the Columbia VAMC all 
outstanding pertinent records for the 
Veteran of evaluation and/or treatment 
for his lung disability, particularly 
missing records dated after October 17, 
2008 and copies of any PFTs performed in 
February 2008 or since then.  If the 
February 2008 PFT results are incomplete, 
an addendum opinion should be sought from 
the February 2008 VA examiner to indicate 
what test results most accurately reflect 
the level of the Veteran's disability or 
why the use of a specific test result 
would not be useful or valid in this 
case.  All records or responses received 
should be associated with the claims 
file.  

3.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, 
readjudicate the Veteran's increased 
rating claim remaining on appeal, to 
include consideration of whether staged 
ratings of the disability, pursuant to 
Hart (cited to above), are appropriate.  
If any determination remains adverse, the 
Veteran should be furnished a 
supplemental SOC and afforded an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


